Upon trial under an indictment charging murder in the second degree, this appellant was convicted of the offense of manslaughter in the first degree; his punishment being fixed by the jury at imprisonment in the penitentiary for five years. He was convicted of having killed one Howard Boddy by shooting him with a pistol. From the judgment of conviction he appealed, which is here submitted upon the record only. There is no bill of exceptions. We have examined the record, as the law requires. Finding it regular and without error, it is ordered that the judgment of the lower court in this case shall stand affirmed.
Affirmed.